NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
IN RE SMITH & NEPHEW, INC.,
Petitioner.
Misce11aneous D0cket N0. 940 -
On Petiti0n for Writ of Mandamus to the United
States District Court for the Eastern District of Texas in
case no. 09-CV-0378, Judge T. John Ward.
ON PETITION FOR WRIT OF MANDAMUS
ORDER
Upon consideration of Sn:1ith & Nephew, Inc.’s re
spouse to this court’s September 21, 2010 order,
IT IS ORDERED THAT:
The motion for reinstatement is rn00t. '

IN RE SMITH 35 NEPHEW
0CT
FOR THE COUR'1‘
2 5 2019 /s/ J an Horba1y
Date
cc: Greg0ry N. Sti11rnan, Esq.
Joseph M. Vanek, Esq.
J an Horbaly
Clerk
C1erk, United States District C0urt for the Eastern
District ()f TeXas
s19
U.S G0URrSEAEpPEALS FOR
ina rca L mason
DCT 25 2010
JAN HORBALY
CLERK